Paterson, J.
The statement on motion for a new trial contains no specifications of insufficiency of the evidence. It does specify thirty-five errors alleged to have been committed by the court during the trial of the cause. The examination of these specifications reveals the fact that about thirty of them are without objection or exception entered or reserved; and there is no merit in the others. A bill of particulars is no part of the judgment roll, neither are the instructions, and they are not incorporated into the statement herein. The statement does not purport to contain all the evidence. In fact, it cannot be said that it contains any evidence. It does not show, except by inference, that anything related in the statement occurred at the trial, or that any witness was sworn.
Judgment and order affirmed.
Searls, 0. J., McFarland, J., Sharpstein, J., and McKinstry, J., concurred.